CONTACT: David Fry Executive Vice President and Chief Financial Officer Flushing Financial Corporation (718) 961-5400 FOR IMMEDIATE RELEASE Flushing Financial to Speak to Institutional Investors LAKE SUCCESS, NY – May 18, 2010 — Flushing Financial Corporation (the “Company”) (Nasdaq-GS: FFIC), the parent holding company for Flushing Savings Bank, FSB (the “Bank”), today announced that, through an arrangement with Sandler O’Neill + Partners, L.P., it will make a presentation to a group of institutional investors. John R. Buran, the Company’s President and Chief Executive Officer and David W. Fry, the Company’s Executive Vice President and Chief Financial Officer will make the presentation at the Company’s executive offices in Lake Success, New York on May 20, 2010. WHO Flushing Financial Corporation is the parent holding company for Flushing Savings Bank, FSB, a federally chartered stock savings bank insured by the FDIC. The Bank serves consumers and businesses by offering a full complement of deposit, loan, and cash management services through its fifteen banking offices located in Queens, Brooklyn, Manhattan, and Nassau County. The Bank also operates an online banking division, iGObanking.com®, which enables the Bank to expand outside of its current geographic footprint. In 2007, the Bank established Flushing Commercial Bank, a wholly-owned subsidiary, to provide banking services to public entities including cities, counties, towns, villages, school districts, libraries, fire districts and the various courts throughout the metropolitan area. WHAT Presentation to institutional investors through an arrangement with Sandler O’Neill + Partners, L.P. WHERE/WHEN Lake Success, New York on May 20, 2010. PRESENTATION The presentation will focus on the Company’s performance and its strategic operating objectives. The presentation will be available on the Company’s website, www.flushingbank.com, on May 20, 2010, and will remain available through the end of the month. RECENT NEWS l April 20, 2010 – Flushing Financial Corportation Reports Quarterly GAAP and Core Net Income of $8.0 Milllion; Core Diluted EPS Increased 35% From Comparable Prior Year Period. l
